Title: To John Adams from Benjamin Vaughan, 25 February 1783
From: Vaughan, Benjamin
To: Adams, John


Dear sir,
London, Feby: 25th:, 1783.

I have to return you many thanks for your favor of the 14th:. The renewal of my acquaintance with Mr Storer, was a pleasure which I did not so soon expect; and you will find, upon his return, that we did not forget that you have expressed so much interest in him, as an additional motive for our attentions to him in every shape.
I have in return to ask the favor of a couple of letters in behalf of Mr Joshua Grigby Junr:, who is immediately going off to settle in North America. His father is a country gentleman of about £2000 a year in Suffolk, and in style enough to think once of being a county member. He himself, besides being the eldest child, has about £500 per annum in his own distinct right. His zeal had carried him into our militia, where he remained four years, and where I remember he struck me verry much by his manly air & manners, though he was then probably scarcely eighteen years of age.— In general I think very little more need be said in favor of a settler, than to state that he wishes to be a settler from the midst of high connections & some prospects, with a persuasion that the life is happy, innocent, & domestic. With this character, & reminding you that he is zealous, I leave him to your kindness.— The letters are requested for persons now in the middle colonies.
Mr Laurens, whom you inquire after, I presume is just arrived in London; and Mr Oswald was about to return to Paris:—But what this distracted state of parties will produce, I cannot yet inform you.— The event of the peace, & the reception it meets in parliament, will tell you who were America’s best friends. They were those who made least profession and had most understanding. It is unnecessary to hint more to you.— All ranks are satisfied with peace, but the great are not satisfied with a minister who had so few of them in his train: They therefore say we might have had a better peace. You are one of those that know, and I ask your opinion about the fact of a better peace being easy without more war, or even with it.
I mean to put you up some pamphlets of the worst sort; (for our better are only preparing.)— Hereafter the peace will probably be well understood, and then you shall have other pamphlets in another style.
Mr Storer upon his return will present you with some maps by De Barres of your American country. They are finely executed, and by authority, but chiefly relate to the Northern coast. I have the honor to be, with much respect, / Dear sir, / Your most obedient / & most humble servant,
Benjn: Vaughan
